Duckworth, Chief Justice.
1. The decision in Clark v. State, ante, controls adversely to these plaintiffs in error, the exception to the judgment sustaining the constitutionality of Ga. L. 1960, p. 142 (Code Ann. § 26-3005) as against the demurrer which contended that the law offended the Fourteenth Amendment.
2. There is no brief of evidence in this record, and since the merits of the general grounds of the motion for new trial and *685motion to acquit can be determined only by weighing the evidence, it follows that, as to these grounds, the judgment overruling them must be affirmed. Jones v. Gate City Lodge No. 54, 171 Ga. 844 (156 SE 672); Perry v. Perry, 188 Ga. 477 (4 SE2d 184).
Argued January 14, 1964
Decided January 30, 1964
Rehearing denied February 11,1964.
B. Clarence Mayfield, E. H. Gadsden, for plaintiffs in error.
Andrew J. Ryan, Jr., Solicitor, R. E. Barker, contra.

Judgment affirmed.


All the Justices concur.